USDC IN/ND case 3:21-cv-00505-RLM-MGG document 1 filed 07/15/21 page 1 of 24



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA


 EVAN SLATTERY, on behalf of himself and
 all others similarly situated,                      Cause No. 3:21-cv-00505

                               PLAINTIFF,
                                                     CLASS ACTION COMPLAINT
   V.
                                                     JURY TRIAL DEMANDED
 UNIVERSITY OF NOTRE DAME DU LAC,

                               DEFENDANT.



        Plaintiff Evan Slattery (“Plaintiff”), by and through the undersigned counsel, brings this

class action against Defendant University of Notre Dame du Lac (“Notre Dame,” the “University,”

or “Defendant”), and alleges as follows based upon information and belief, except as to the

allegations specifically pertaining to him, which are based on personal knowledge.

                                 NATURE OF THE ACTION

        1.     This is a class action lawsuit on behalf of all persons who paid tuition and/or fees

to attend University of Notre Dame for in-person and on-campus educational services and

experiences for the semesters or terms affected by Coronavirus Disease 2019 (“COVID-19”),

including the Spring 2020 semester, and were denied such services and experiences and had their

course work moved to online only learning.

        2.     Such individuals paid all or part of the tuition for the Spring 2020 semester that was

around $27,523.00 for undergraduate students, and mandatory fees for each semester of

approximately $253.50 including a $75.00 Health Center Access Fee, a $125.00 Technology Fee,

a $6.00 Observer Fee and a $47.50 Student Activity Fee (“Mandatory Fees”).

                                                 1
USDC IN/ND case 3:21-cv-00505-RLM-MGG document 1 filed 07/15/21 page 2 of 24


        3.      Notre Dame has not refunded any amount of the tuition or any of the Mandatory

Fees, even though it implemented online only distance learning starting on or around March 11,

2020.

        4.     Because of the University’s response to the COVID-19 pandemic, on or about

March 11, 2020, the University also stopped providing any of the services or facilities the

Mandatory Fees were intended to cover.

        5.      The University’s failure to provide the services for which tuition and the

Mandatory Fees were intended to cover since approximately March 11, 2020 is a breach of the

contracts between the University and Plaintiff and the members of the Class and is unjust.

        6.     In short, Plaintiff and the members of the Class have paid for tuition for on-campus,

in person educational services and experiences, with all the appurtenant benefits offered by a first-

rate university, and were provided a materially different alternative, which constitutes a breach of

the contracts entered into by Plaintiff with the University.

        7.     As to the Mandatory Fees, Plaintiff and the Class have paid fees for services and

facilities which were simply not provided.

        8.     Plaintiff and the Class have been deprived of access to these facilities and services

as a result of Defendant’s response to the Coronavirus. This failure also constitutes a breach of the

contracts entered into by Plaintiff with Defendant.

        9.     Rather than offer partial refunds, credits, or discounts to students like Plaintiff and

the Class and balance the financial difficulties associated with Covid-19, Defendant has instead

elected to place the financial burden entirely upon its students by charging then full tuition and

fees when the services Notre Dame provided were not the full educational opportunities,

experiences, and services that Plaintiff and the Class agreed to.



                                                  2
USDC IN/ND case 3:21-cv-00505-RLM-MGG document 1 filed 07/15/21 page 3 of 24


       10.     Plaintiff does not challenge Defendant’s compliance with the Covid-19 orders that

were in place in Indiana or local authorities. Rather, Plaintiff challenges Defendant’s decision to

retain monies paid by students like Plaintiff and refuse to offer any refunds, provide any discounts,

or apply any credit to Plaintiff and Class members’ accounts when Defendant failed to provide the

in-person and on-campus services.

       11.     Plaintiff seeks, for himself and the Class members, the University’s disgorgement

and return of the pro-rated portion of its tuition and Mandatory Fees, proportionate to the amount

of time in the respective semesters when the University closed and switched to online only

learning. The return of such amounts would compensate Plaintiff and the Class members for

damages sustained by way of Defendant’s breach.

       12.     Plaintiff seeks for himself and the Class members protections including injunctive

and declaratory relief protecting Class Members from paying the full cost of tuition and Mandatory

Fees during the pendency of the pandemic in light of the educational services, opportunities, and

experiences Defendant can actually safely provide.

       13.     Plaintiff and members of the Class are entitled to a pro-rated refund of tuition and

Mandatory Fees for the duration of Defendant’s Covid-19 related closures for the in-person

education and on-campus services and opportunities that Plaintiff and members of the Class have

been denied.

                                            PARTIES

       14.     Plaintiff Evan Slattery was an undergraduate student during the Spring 2020

semester and a current graduate student. For the Spring 2020 semester, Notre Dame charged

Plaintiff approximately $27,523.00 in tuition and approximately $253.50 in Mandatory Fees,

including a $75.00 Health Center Access Fee, a $125.00 Technology Fee, a $6.00 Observer Fee



                                                 3
USDC IN/ND case 3:21-cv-00505-RLM-MGG document 1 filed 07/15/21 page 4 of 24


and a $47.50 Student Activity Fee.

        15.    Plaintiff Slattery is a resident of Louisiana.

        16.    Plaintiff Slattery paid tuition and fees for in-person educational experiences,

opportunities, and other related collegiate services. Plaintiff Slattery has not been provided a pro-

rated refund of the tuition for his in-person classes that were discontinued and moved online, or

the Mandatory Fee he paid after the University’s facilities were closed and events were cancelled.

        17.    Defendant Notre Dame is a private university in Notre Dame, Indiana that was

founded in 1842. The University offers numerous major fields for undergraduate students, as well

as a number of graduate programs. Defendant is incorporated in and registered as a non-profit

corporation with the State of Indiana.

        18.    Defendant’s undergraduate and graduate programs includes students from many, if

not all, of the states in the country. Defendant has been recognized as one of the top universities

in the United States.

                                     JURISDICTION AND VENUE

        19.    This Court has original jurisdiction under the Class Action Fairness Act, 28 U.S.C.

§ 1332(d)(2)(A), because the matter in controversy exceeds the sum or value of $5,000,000,

exclusive of interests and costs, and is a class action in which one or more of the other Class

members are citizens of a State different from the Defendant.

        20.    This Court has personal jurisdiction over Defendant because it resides in this

District.

        21.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1), because

Defendant resides in this District and is a resident of the state in which the District is located.




                                                   4
USDC IN/ND case 3:21-cv-00505-RLM-MGG document 1 filed 07/15/21 page 5 of 24


                                     FACTUAL ALLEGATIONS.

       22.     Plaintiff and Class Members paid the University for tuition and Mandatory Fees for

the Spring 2020 semester. The Spring 2020 semester started on Jan. 14, 2020 and ended on or

around May 8, 2020.

       23.     Tuition at the University was approximately $27,523.00 for undergraduate

students, and Mandatory Fees for each semester were approximately $253.50 including a $75.00

Health Center Access Fee, a $125.00 Technology Fee, a $6.00 Observer Fee and a $47.50 Student

Activity Fee. Similar charges were made to and paid by graduate students.

       24.     Plaintiff and the members of the Class paid tuition for the benefit of on-campus and

in-person educational services and experiences, including but not limited to access to campus and

campus facilities, student services and activities, and live, interactive instruction throughout the

semesters.

       25.     The relationship between a student and university is contractual in nature, but the

terms of the contract are rarely delineated and courts do not apply contract law rigidly in this

context.

       26.     Plaintiff and Notre Dame entered into a contractual agreement where Plaintiff

would provide payment in the form of tuition and fees and Defendant, in exchange, would provide

in-person educational services, experiences, opportunities, and other related services.

       27.     The terms of the contractual agreement were set forth in the documents and

materials provided to Plaintiff from Notre Dame, including, but not limited to, Notre Dame’s

website, marketing materials, the application for admission submitted by Plaintiff and Class

Members, the acceptance letters received by Plaintiff and Class Members, the registration

materials, the course catalog, course listings, the registration materials, the bills/invoices, the



                                                 5
USDC IN/ND case 3:21-cv-00505-RLM-MGG document 1 filed 07/15/21 page 6 of 24


student handbook, policy documents, and other materials that were provided to the Plaintiff and

the Class, as well as Defendant’s longstanding course of conduct.

       28.     Prior to Plaintiff’s enrollment, Notre Dame highlighted in marketing materials,

advertisements, and other documents that in-person and on-campus educational opportunities,

experiences, and services were invaluable to Plaintiff’s educational experiences.

       29.     Defendant offered these services to Plaintiff in exchange for payment of tuition and

fees during various semesters during his enrollment, including the Spring 2020 semester.

       30.     Plaintiff made payments to Defendant based on promises made by Notre Dame in

those documents in lieu of receiving education at other universities or academic institutions – or

enrolling in online only universities.

       31.     In fact, Notre Dame offers only limited online programs through its college of

business. These programs are significantly less expensive than its on-campus program.

       32.     Defendant priced the cost of tuition based on the assumption of a full term of in-

person learning.

       33.     Upon information and belief, Defendant priced the Mandatory Fees based on the

amount of services that students like Plaintiff would receive via in-person access.

       34.     Throughout March 2020, the University made public announcements adjusting

educational services and opportunities that affected Plaintiff.

       35.     The University did not hold any in-person classes during the Spring 2020 semester

after March 11, 2020 for undergraduate students, who were offered only classes in a remote online

format with no in-person instruction or interaction.

       36.     Most of the services for which the Mandatory Fees were assessed were also

terminated or cancelled at or about this time, such as access to University’s health and wellness



                                                 6
USDC IN/ND case 3:21-cv-00505-RLM-MGG document 1 filed 07/15/21 page 7 of 24


facilities, programs or services; fitness facilities; student events or sports; and an in-person

commencement.

          37.      The Mandatory Fees charged by Notre Dame include a Health Center Access Fee,

a Technology Fee, an Observer Fee, and a Student Activity Fee, and other similar and related fees.

          38.      Defendant has represented that these Mandatory Fees are associated with specific

services that Defendant provides. For example, Defendant represents that:

                a. Technology Fee – “is charged to undergraduate, graduate, law and MBA students'

                   accounts each semester. It provides partial funding for the University’s enterprise-

                   wide technology infrastructure, which provides all students access to the Internet,

                   e-mail, courseware, campus clusters, and a wide array of the latest software. It also

                   provides for the growth in student services, such as course and degree requirements,

                   web registration, and value-added Internet-related capabilities.”1

                b. Health Center Access Fee - “is a per semester fee charged to undergraduate,

                   graduate, law and MBA students' accounts each semester. It provides students

                   access to all services at University Health Services and University Counseling

                   Center, including 24-hour medical assistance and counseling/mental health

                   assistance, alcohol and drug education programs, as well as health education and

                   wellness programs. It also provides partial funding to address increasing student

                   health and wellness needs, along with funding to maintain health facilities.”2

                c. Student Activity Fee – “is a per semester fee charged to undergraduate students to

                   support student body-sponsored events held on campus and student government




1
    https://studentaccounts.nd.edu/rates/fee-descriptions/
2
    Id.

                                                       7
USDC IN/ND case 3:21-cv-00505-RLM-MGG document 1 filed 07/15/21 page 8 of 24


                activities.”3

             d. Observer Fee – “is a per semester fee charged to undergraduate students for the

                daily student newspaper.”4

       39.      Members of the Class have demanded the return of the prorated portion of tuition,

and have taken to an online petition to demand the same.5 As one student put it, “[s]tudents learn

in many different ways and a lack of physical instruction, professional critique, and face to face

advising from faculty will create significant challenges for many learners.” while another stated,

“[t]his level of education isn’t what I was promised as a Notre Dame student.”6

       40.      Despite the demand, Notre Dame has not provided reimbursement or refund

information regarding tuition or the Mandatory Fees.

       41.      Students attending Notre Dame’s Spring 2020 semester did not choose to attend an

online only institution of higher learning, but instead chose to enroll in the University’s campus-

based, in-person educational services – with the understanding that Notre Dame would provide

access to campus, access to the community, and on-campus/in-person educational opportunities,

services, and experiences.

       42.      On its website, Notre Dame markets the University’s on-campus experience and

opportunities as a benefit to students. “Notre Dame stands on 1,250 acres considered by many to

be among the most beautiful possessed by any university in the nation. From the collegiate Gothic

architecture and park-like landscape to exquisite outdoor sculpture and breathtaking views, Notre

Dame’s campus is a visual splendor. Even its more recently constructed buildings that house state-

of-the-art academic and student life facilities fit within a cohesive visual aesthetic that preserves


3
  Id.
4
  Id.
5
  https://www.change.org/p/the-university-of-notre-dame-university-tuition-reduction-due-to-covid-19
6
  Id.

                                                   8
USDC IN/ND case 3:21-cv-00505-RLM-MGG document 1 filed 07/15/21 page 9 of 24


tradition amid progress.”7

          43.     The University uses its website, promotional materials, circulars, admission papers,

and publications to tout the benefit of being on campus and the education students will receive in

its facilities. “All undergraduate students begin in one of our 33 on-campus residence halls to

support their formation as they pursue their studies, develop healthy relationships, become servant

leaders, and reflectively and prayerfully discern their futures. While each of the halls is a world

unto itself, collectively they combine to create a unified campus community that is unlike any

other in American higher education. This community is rich in tradition; Notre Dame is alive with

events that are woven into the fabric of campus life and enliven the student experience each year.”8

          44.     Defendant marketed and conveyed the campus and in-person experiences through

sample materials like this:




7
    https://www.nd.edu/campus-life/
8
    Id.

                                                   9
USDC IN/ND case 3:21-cv-00505-RLM-MGG document 1 filed 07/15/21 page 10 of 24




                                     10
USDC IN/ND case 3:21-cv-00505-RLM-MGG document 1 filed 07/15/21 page 11 of 24




                                     11
USDC IN/ND case 3:21-cv-00505-RLM-MGG document 1 filed 07/15/21 page 12 of 24




       45.     In the University’s standardized acceptance letter, it conveys a picture of the gates

to campus and welcomes students, along with indications on how the students can formally accept

that offer of enrollment.

       46.     In fact, the University requires “All undergraduate students begin in one of our 33

on-campus residence halls to support their formation as they pursue their studies, develop healthy

relationships, become servant leaders, and reflectively and prayerfully discern their futures. While

each of the halls is a world unto itself, collectively they combine to create a unified campus

community that is unlike any other in American higher education. This community is rich in

tradition; Notre Dame is alive with events that are woven into the fabric of campus life and enliven

the student experience each year.”

       47.     Other documents and materials provided reference and representations of the nature

of campus-based educational services that the University would provide – throughout enrollment,


                                                12
USDC IN/ND case 3:21-cv-00505-RLM-MGG document 1 filed 07/15/21 page 13 of 24


acceptance, registration, and payment processes.

        48.     Many of those documents are not available to the Named Plaintiff in the filing of

this action, as they are solely possessed and maintained by the University.

        49.     However, that is not what students, including Plaintiff, received during the

semesters affected by Covid-19.

        50.     According to a public release on March 11, 2020, Defendant announced “Beginning

Monday, March 23 and continuing through at least April 13, all in-person classes will be

suspended, to be replaced with virtual instruction and other alternative learning options.

Furthermore, there will be no classes in any format the week of March 15 to allow faculty time to

make the adjustment to on-line instruction.”9 In the same release Defendant urged students to stay

home or return home instead of returning to campus.10 In a follow up release on March 18, 2020

Defendant announced that all classes will remain online for the remainder of the semester.11

        51.     After Notre Dame converted to online only learning, the educational experiences

and services offered to Notre Dame students was materially different in practically every aspect as

compared to what was promised and what the educational experiences afforded to Plaintiff and the

Class once was.

        52.     During the online portion of the Spring 2020 semester, Notre Dame used programs

by which previously recorded lectures were posted online for students to view on their own or by

virtual Zoom meetings. Therefore, there was a lack of access to campus, including hands-on, in-

person, or on-campus classroom interaction among teachers and students, and among students that

is instrumental in educational development and instruction.



9
  https://here.nd.edu/news/father-jenkins-in-person-classes-suspended-moved-online/
10
   Id.
11
   https://here.nd.edu/news/fr-jenkins-in-person-classes-suspended-for-remainder-of-semester-2/

                                                   13
USDC IN/ND case 3:21-cv-00505-RLM-MGG document 1 filed 07/15/21 page 14 of 24


       53.     Plaintiff and the Class have been deprived of the opportunity for collaborative

learning and in-person dialogue, feedback, and critique.

       54.     Plaintiff and the Class were denied access to facilities such as libraries, laboratories,

computer labs, recitations, and study rooms, are integral to a college education.

       55.     These same facilities were promoted by the University as integral to the on-campus

educational services it was providing.

       56.     Plaintiff and the Class were denied access to activities offered by campus life,

which foster intellectual and academic development and independence, and networking for future

careers.

       57.     Notre Dame priced the tuition and Mandatory Fees based on the on-campus and in-

person educational services, opportunities and experiences it was providing on campus.

       58.     Notre Dame has not made any refund of any portion of the tuition Plaintiff and the

Class paid for during the semesters affected by Covid-19, and have offered no discount, rebates,

or refunds going forward.

       59.     Notre Dame did not refund any portion of the Mandatory Fees it collected from

Plaintiff and the members of the Class for the affected semester even though it closed or ceased

operating the services and facilities for which the Mandatory Fees were intended to pay. For

example, Plaintiff and the Class were denied access to the Health Center and student activities,

both of which are funded by the Mandatory Fees.

       60.     Plaintiff and the Class members are therefore entitled to a pro-rated refund of the

tuition and Mandatory Fees they paid for the Spring 2020 semester for the remaining days of that

semester after classes moved from in-person to online and facilities were closed, and for any other

periods when in-person classes were cancelled and moved online.



                                                  14
USDC IN/ND case 3:21-cv-00505-RLM-MGG document 1 filed 07/15/21 page 15 of 24


       61.      Defendant’s practice of failing to provide reimbursements for tuition and

Mandatory Fees despite the diminished value of the education and other experiences that it

provided, and the reduced benefits associated with the fees, as alleged herein, violates generally

accepted principles of business conduct.

                                   CLASS ACTION ALLEGATIONS

       62.      Plaintiff brings this case individually and, pursuant to F.R.C.P. 23, on behalf of a

proposed class defined as:

             All persons who paid, or will pay, tuition and/or the Mandatory Fees for a
             student to attend in-person class(es) at the University of Notre Dame during the
             Spring 2020 semester or during any other semester affected by Covid-19 during
             which the student had or has their class(es) moved to online learning (the
             “Class”).

       63.      Plaintiff reserves the right to modify or amend the definition of the proposed Class

if necessary before this Court determines whether certification is appropriate.

       64.      This action has been brought and may properly be maintained on behalf of the Class

proposed herein under the criteria of F.R.C.P. 23(a) and (b).

       65.      The Class is so numerous that joinder of all members is impracticable. Although

the precise number of Class members is unknown to Plaintiff, the University has reported that an

aggregate of 12,681 or more undergraduate and graduate students were enrolled for the 2019-2020

school year. The names and addresses of all such students are known to the University and can be

identified through the University’s records. Class members may be notified of the pendency of this

action by recognized, Court-approved notice dissemination methods, which may include U.S.

Mail, electronic mail, Internet postings, and/or published notice.

       66.      The questions here are ones of common or general interest such that there is a well-

defined community of interest among the Class members. These questions predominate over



                                                 15
USDC IN/ND case 3:21-cv-00505-RLM-MGG document 1 filed 07/15/21 page 16 of 24


questions that may affect only individual members of the Class because Notre Dame has acted on

grounds generally applicable to the Class. Such common legal or factual questions include, but

are not limited to:

             a. Whether the University accepted money from Plaintiff and the Class members in
                exchange for the promise to provide an in-person and on-campus live education, as
                well as certain facilities and services, throughout the semesters affected by Covid-
                19;

             b. Whether Defendant breached its contracts with Plaintiff and the members of the
                Class by failing to provide them with an in-person and on-campus live education
                after March 11, 2020;

             c. Whether Defendant breached its contracts with Plaintiff and the Class by failing to
                provide the services and facilities to which the Mandatory Fees pertained after mid-
                March 2020;

             d. Whether Defendant is unjustly enriched by retaining all of the tuition and
                Mandatory Fees during the terms when the University has been closed, and Plaintiff
                and the members of the Class have been denied an in-person and on-campus live
                education and access and the services and facilities for which the Mandatory Fees
                were paid; and

             e. The amount of damages and other relief to be awarded to Plaintiff and the Class
                members.

       67.      Plaintiff’s claims are typical of the claims of the members of the Class because

Plaintiff and the other Class members each contracted with Defendant for it to provide an in-person

and on-campus live education for the tuition they paid and the services and facilities for the

Mandatory Fee that they paid, that the University stopped providing in March.

       68.      Plaintiff is a more than adequate class representative. In particular:

             a) Plaintiff is committed to the vigorous prosecution of this action on behalf of himself
                and all others similarly situated and has retained competent counsel experienced in
                the prosecution of class actions and, in particular, class action litigation;

             b) His interests do not conflict with the interests of the other Class members who he
                seeks to represent;

             c) No difficulty anticipated in the management of this litigation as a class action; and

                                                  16
USDC IN/ND case 3:21-cv-00505-RLM-MGG document 1 filed 07/15/21 page 17 of 24




             d) Plaintiff’s legal counsel has the financial and legal resources to meet the substantial
                costs and legal issues associated with this type of litigation.

       69.      Class members’ interests will be fairly and adequately protected by Plaintiff and

his counsel.

       70.      It is impracticable to bring members of the Classes individual claims before the

Court. Class treatment permits a large number of similarly situated persons or entities to prosecute

their common claims in a single forum simultaneously, efficiently, and without the unnecessary

duplication of evidence, effort, expense, or the possibility of inconsistent or contradictory

judgments that numerous individual actions would engender. The benefits of the class mechanism,

including providing injured persons or entities with a method for obtaining redress on claims that

might not be practicable to pursue individually, substantially outweigh any difficulties that may

arise in the management of this class action. A class action is superior to other available methods

for the fair and efficient adjudication of this litigation. The damages or financial detriment suffered

by individual Class members are relatively small compared to the burden and expense of individual

litigation of their claims against the University. It would, thus, be virtually impossible for the

Class, on an individual basis, to obtain effective redress for the wrongs committed against them.

Furthermore, individualized litigation would create the danger of inconsistent or contradictory

judgments arising from the same set of facts. Individualized litigation would also increase the

delay and expense to all parties and the court system from the issues raised by this action. By

contrast, the class action device provides the benefits of adjudication of these issues in a single

proceeding, economies of scale, and comprehensive supervision by a single court, and presents no

unusual management difficulties under the circumstances.

       71.      Plaintiff also seeks class certification for injunctive and declaratory relief under


                                                  17
USDC IN/ND case 3:21-cv-00505-RLM-MGG document 1 filed 07/15/21 page 18 of 24


F.R.C.P. 23(b)(1) and (b)(2), at the appropriate juncture.

                                     FIRST CLAIM FOR RELIEF
                                      BREACH OF CONTRACT
                                  (On Behalf of Plaintiff and the Class)

          72.   Plaintiff repeats and re-alleges the factual allegations above, as if fully alleged

herein.

          73.   Plaintiff brings this claim individually and on behalf of the members of the Class.

          74.   Plaintiff and Class members entered into identical, binding contracts with

Defendant by accepting Defendant’s offer to register for on-campus classes in accordance with the

terms of the Catalogs, Defendant’s publications, and Defendant’s usual and customary practice of

providing on-campus courses.

          75.   The language on Notre Dame’s website, Catalogs, and in other materials made

available to students promising in-person instruction, campus facilities, services, and resources

became terms of the contract. That is, at the time of contract, the parties had the reasonable

expectation that, in exchange for tuition and fee payments, Defendant would provide Plaintiff and

Class members with an on-campus education. The nature of the instruction provided by Notre

Dame at the time Plaintiff and Class members enrolled (i.e., in-person classroom instruction) as

well as the facilities and resources offered by Notre Dame were and are material terms of the

bargain and contractual relationship between students and Defendant.

          76.   Under their contracts with Defendant, and per Defendant’s usual and customary

practice of providing on-campus courses, Plaintiff and Class members registered for on-campus

courses and paid Defendant’s tuition and/or fees for Defendant to provide in-person instruction

and access to Defendant’s facilities.

          77.   Plaintiff and Class members accepted and intended to use and enjoy Defendant’s



                                                 18
USDC IN/ND case 3:21-cv-00505-RLM-MGG document 1 filed 07/15/21 page 19 of 24


on-campus classes and facilities.

       78.     Plaintiff and Class members have fulfilled all requirements of their mutually agreed

contracts, having followed the Catalogs’ policies, procedures, and requirements for registering and

paying for on-campus courses and access to on-campus facilities and services. Plaintiff and Class

members have paid Defendant for all financial assessments starting in the Spring 2020 semester.

       79.     By ceasing in-person instruction, relegating Plaintiff and Class members

exclusively to remote instruction, and shutting down campus facilities and opportunities to

Plaintiff and the Class, Defendant failed to provide the services for which Plaintiff and Class

members bargained for when they entered into their contractual relationship with Defendant.

       80.     Defendant’s failure to provide in-person instruction and shutdown of campus

facilities amounts to a material breach of the contract.

       81.     The tuition, fees, and other costs that Plaintiff and the Class paid were intended to

cover in-person educational and extracurricular services. Defendant, however, have failed and

continues to fail to provide the education and services due under the contracts, yet have improperly

retained the funds Plaintiff and the other Class members paid or agreed to pay.

       82.     Plaintiff and members of the Class have suffered damages as a direct and proximate

result of Defendant’s breach, including being deprived of the education, experience, and services

that they were promised and reasonably expected to obtain, and for which they have paid.

       83.     Plaintiff and Class members are entitled to an award of money damages or partial

restitution in an amount to be determined at trial as redress for Notre Dame’s breach, including but

not limited to prorated reimbursement of the tuition, fees, and other expenses for services that

Defendant failed to deliver fully.

       84.     Defendant’s performance under the contracts is not excused because of COVID-



                                                 19
USDC IN/ND case 3:21-cv-00505-RLM-MGG document 1 filed 07/15/21 page 20 of 24


19. Even if performance were excused or impossible, Defendant would nevertheless be required

to return the funds received for services and/or goods that it did not provide.

                                    SECOND CLAIM FOR RELIEF
                                       UNJUST ENRICHMENT
                                  (On Behalf of Plaintiff and the Class)

          85.   Plaintiff repeats and re-alleges the factual allegations above, as if fully alleged

herein.

          86.   Plaintiff brings this claim individually and on behalf of the members of the Class.

          87.   In the alternative, to the extent that Defendant contends that there is not a contract

between the parties with respect to access to campus and on-campus educational services and

experiences, Plaintiff brings this claim for unjust enrichment individually and on behalf of the

members of the Class.

          88.   By assessing and accepting the tuition and the fees for the Spring semester, the

University agreed to, among other things, provide an in-person and on-campus educational

services as well as access to facilities to which such monies were intended to cover.

          89.   Defendant has retained the benefits of the amount of tuition and fees that Plaintiff

and Class members have provided – without providing the benefits that Plaintiff and Class

members were owed.

          90.   For example, during the Spring 2020 semester Defendant failed to provide Plaintiff

and Class Members access to any on-campus facility after March 11, 2020. Yet Defendant assessed

Plaintiff with tuition and fees that covered the cost of upkeep and maintenance of such facilities,

services, costs, and expenses.

          91.   Plaintiff was not able to access such facilities or services remotely.

          92.   Plaintiff paid tuition and fees with the expressed understanding that such costs



                                                  20
USDC IN/ND case 3:21-cv-00505-RLM-MGG document 1 filed 07/15/21 page 21 of 24


included the in-person classes, services, opportunities, and experiences that Notre Dame has

previously marketed, promoted, or made available prior to Covid-19.

          93.    The costs incurred for having an online only program are significantly lower than

the overhead needed to provide classes and services on campus.

          94.    Defendant has been unjustly enriched by Plaintiff’s payment of tuition and fees.

          95.    Despite not being able to provide such services, Notre Dame failed to provide

reimbursements for tuition and fees despite the diminished value of the education and other

experiences that it provided and the reduced benefits associated with the fees.

          96.    Plaintiff and members of the Class are entitled to the disgorgement and restitution

of the amounts by which the University has been unjustly enriched.

                                       THIRD CAUSE OF ACTION
                                             CONVERSION
                                    (On Behalf of Plaintiff and the Class)

          97.    Plaintiff repeats and re-alleges the factual allegations above, as if fully set forth

herein.

          98.    Plaintiff brings this claim individually and on behalf of the members of the Class.

          99.    Plaintiff and the Class have made financial arrangements that required them to

make payments before Defendant provided services.

          100.   Defendant accepted Plaintiff’s monies with the express understanding that the

Defendant would provide in-person and on-campus educational experiences, opportunities, and

services.

          101.   Defendant was unable to perform such services or provide such experiences and

opportunities.

          102.   Defendant has converted Plaintiff’s and the Class’ property – namely their tuition



                                                  21
USDC IN/ND case 3:21-cv-00505-RLM-MGG document 1 filed 07/15/21 page 22 of 24


and fees - into their own property12 without just compensation.

        103.     Defendant has converted Plaintiff’s tuition and fees into its own monies without

providing the in-person and on-campus services that Plaintiff and the Class gave their money for.

        104.     Defendant’s failure to return the tuition and fees paid by its students is a separate

and distinct harm from its failure to provide the promised and agreed-upon in-person learning and

on-campus services. It is inequitable for Defendant to convert such funds into its own profits

despite the failure to provide such services, experiences, and opportunities.

        105.     Plaintiff and members of the Class are entitled to common law and statutory

damages as a result of the Defendant’s conversion of their property.

                                        PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests that judgment be entered in favor of Plaintiff

and the Class against Defendant as follows:

                 (a)     For an order certifying the Class under F.R.C.P. 23 and naming Plaintiff as

                         representative of the Class and Plaintiff’s attorneys as Class Counsel to

                         represent the Class;

                 (b)     For a judgment in favor of Plaintiff and the Class on all counts asserted



12
   Indeed, colleges and universities must be able to separately account for student payments, as well as
financial aid received on an individual student’s behalf, as these institutions are frequently required to issue
refunds to the government and the student for instances where the student enrolls, but does not complete
classes for which the institution has received financial aid payments from the federal government. The
Higher Education Act (“HEA”), Title IV, governs federally funded student financial aid programs for
college and post-secondary vocational training. See 20 U.S.C. §§ 1070–1099 (1990 & 1992 Supp.). The
HEA requires that when a student withdraws partway through the enrollment period, the institution must
refund a certain portion of the charges to account for its reduced educational obligations toward the
student. Career Coll. Ass'n v. Riley, 74 F.3d 1265, 1269 (D.C. Cir. 1996). Thus, it is beyond dispute that
any college or university receiving any tuition payments through government-provided financial aid must
be able to account for what was paid for each individual student. This means that each student’s tuition
funds must be capable of being separately identified and sequestered, and a claim for conversion of those
funds can be properly sustained. Moreover, discovery will flesh out more information about the particular
accounting practices employed by Defendant.

                                                      22
USDC IN/ND case 3:21-cv-00505-RLM-MGG document 1 filed 07/15/21 page 23 of 24


                       herein;

               (c)     For compensatory damages in an amount to be determined by the trier of

                       fact;

               (d)     For an order compelling disgorgement of the ill-gotten gains derived by

                       Defendant from its misconduct;

               (e)     For an award of restitution and all other forms of equitable monetary relief;

               (f)     For an order awarding Plaintiff’s reasonable attorneys’ fees, costs, and

                       expenses;

               (g)     For an order awarding pre- and post-judgment interest on any amounts

                       awarded; and,

               (h)     For an order awarding such other and further relief as may be just and

                       proper, including injunctive relief and declaratory relief.

                                 DEMAND FOR TRIAL BY JURY

       Plaintiff demands a trial by jury of any and all issues in this action so triable of right.




Dated: July 15, 2021                           Respectfully submitted,


                                               /s/ Scott D. Gilchrist
                                               Scott D. Gilchrist
                                               Atty. No. 16720-53
                                               COHEN & MALAD, LLP
                                               One Indiana Square, Suite 1400
                                               Indianapolis, IN 46204
                                               P: 317-636-6481
                                               F: 317-636-2593
                                               sgilchrist@cohen&malad.com

                                                 23
USDC IN/ND case 3:21-cv-00505-RLM-MGG document 1 filed 07/15/21 page 24 of 24



                                   Jeffrey K. Brown, Esq. (To apply Pro Hac Vice)
                                   Michael A. Tompkins, Esq. (To apply Pro Hac
                                   Vice)
                                   Brett R. Cohen, Esq. (To apply Pro Hac Vice)
                                   LEEDS BROWN LAW, P.C.
                                   One Old Country Road, Suite 347
                                   Carle Place, NY 11514
                                   (516) 873-9550
                                   jbrown@leedsbrownlaw.com
                                   mtompkins@leedsbrownlaw.com
                                   bcohen@leedsbrownlaw.com

                                   Jason P. Sultzer, Esq. (To apply Pro Hac Vice)
                                   Benjamin Zakarian, Esq. (To apply Pro Hac Vice)
                                   Mindy Dolgoff, Esq. (To apply Pro Hac Vice)
                                   THE SULTZER LAW GROUP, P.C.
                                   270 Madison Avenue, Suite 1800
                                   New York, NY 10016
                                   Telephone: (212) 969-7810
                                   sultzerj@thesultzerlawgroup.com
                                   zakarianb@thesultzerlawgroup.com

                                   Counsel for Plaintiff and Proposed Class




                                     24
